NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          APR 18 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 15-50079

               Plaintiff - Appellee,             D.C. No. 3:14-cr-02294-LAB

 v.
                                                 MEMORANDUM*
ALEX MAZARIEGO-GOMEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                             Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      Alex Mazariego-Gomez appeals from the district court’s judgment and

challenges the 30-month sentence imposed following his guilty-plea conviction for

being a removed alien found in the United States, in violation of 8 U.S.C. § 1326.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Mazariego-Gomez contends that the district court erred in applying a 16-

level enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(ii) because his prior

conviction under California Penal Code § 211 is not a crime of violence. This

claim is foreclosed. See United States v. Becerril-Lopez, 541 F.3d 881, 893 & n.10

(9th Cir. 2008) (a conviction for robbery under California Penal Code § 211 is a

categorical crime of violence). Contrary to Mazariego-Gomez’s assertion,

Descamps v. United States, 133 S. Ct. 2276 (2013), which concerns the modified

categorical approach, does not allow us to disregard Becerril-Lopez. See Miller v.

Gammie, 335 F.3d 889, 893 (9th Cir. 2003) (en banc) (three-judge panel is bound

by circuit precedent unless that precedent is “clearly irreconcilable” with

intervening higher authority).

      Because the district court properly applied a 16-level enhancement under

U.S.S.G. § 2L1.2(b)(1)(A)(ii), we need not reach Mazariego-Gomez’s contention

that his prior conviction is not an aggravated felony for purposes of an 8-level

enhancement under § 2L1.2(b)(1)(C).

      AFFIRMED.




                                          2                                    15-50079